DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to applicant’s correspondence received January 6, 2021.  Claims 34-40, 43-46, and 48 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”
In the instant case, the view numbers for the Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-40, 43-46, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The claims recite a method of treating a patient with myocarditis comprising obtaining an endomyocardial biopsy sample from the patient, measuring the expression of a set of genes in the sample, creating a patient-gene expression profile, “comparing the gene expression profile to a myocarditis gene expression profile positive control”, wherein the patient is identified as having myocarditis when the patient gene expression profile “matches” the gene expression profile positive control; and treating the patient identified as having myocarditis with an anti-inflammatory cytokine, an anti-viral agent, a Ca-channel blocker, or immunoabsorption. The claims recite “wherein the gene expression profile consists of the expression of the set of genes: FLJ77644, TMEM106A; C15orf40, KRT78, ITGB2, RPS24, LCE1E, HERC6, SEC24D, NOTCH2, ADCY7, GLIPR1, 1998957, HLA-DQB1/2, HLA-DRB1/2/3/4/5, ACOX1, HLA-DQA1, MUC5AC, PTPLAD1, CHFR, SULT4A1, HRH3, TMOD3, DGAT2, PQLC3, MGC21874, CCNYL1, RILPL2, RFFL, TBCD, ST8SIA4, DPF1, KLK15, STX4, LOC440836, MGAT5B, SEC24A, N4BP1, SIGLEC1, and C19orf66”, which refers to a closed set of 48 genes. However, the specification has not adequately described the method as claimed for the following reasons.
The specification does not describe a single reduction to practice in which a set of genes that “consists” of the claimed set of 48 genes was used to diagnose a patient as having myocarditis. The specification does describe “Transcriptomic diagnostic biomarker for detection of patients with myocarditis: 62 genes” (see [0175]). However, the claims do not recite this set of 62 genes. Instead, the claims recite a set of genes that “consists of” approximately 48 genes, which is fewer than those described in Table 14. Accordingly, because Table 14 describes a list of 62 genes, it is not a disclosure of a specific set of genes that “consists of” the set of genes recited by the claims.
Even considering the set of 62 genes described by the specification in Table 14, the specification as a whole still does not adequately describe a method of “comparing the gene expression profile to a myocarditis gene expression profile positive control, wherein the patient is identified as having myocarditis when the patient gene expression profile matches the myocarditis gene expression profile positive control” in part because the specification does not adequately describe the gene expression levels of such genes in patients with myocarditis. Ruppert (Ruppert et al. (2012) Herz, 37:619-626) teaches performing gene expression profiling of patients diagnosed with myocarditis and illustrates that there was a high degree of variation in the same genes from patients having the same diagnosis of myocarditis (see FIG. 2). Accordingly, in the absence of a disclosure of the measured gene expression levels for “a myocarditis gene expression profile positive control”, it is highly unpredictable what the measured gene expression levels would be. Experimentation would be required to measure such gene expression levels and whether the measured gene expression 
The specification does provide guidance that “As an alternative to making determinations based on the absolute expression level of the marker, determinations may be based on the normalized expression level of the marker. Expression levels are normalized by connecting the absolute expression level of a marker by comparing its expression to the expression of a gene that is not a marker, e.g., a housekeeping gene that is constitutively expressed. Suitable genes for normalization include housekeeping genes, such as the actin gene or epithelial cell-specific genes. This normalization allows the comparison of the expression level in one sample, e.g., a patient sample, to another sample or between samples from different sources” ([0092]). For example, the specification specifically refers to the housekeeping gene 18S RNA ([0149]). The specification further teaches “Alternatively, the expression level can be provided as a relative expression level. To determine a relative expression level of a marker, the level of expression of the marker is determined for 10 or more samples of normal versus disease biological samples, preferably 50 or more samples, prior to the determination of the expression level for the sample in question” ([0093]). Accordingly, the specification does generally discuss obtaining absolute expression levels, expression levels normalized to housekeeping genes, or that a gene expression level may be represented as a relative expression of a gene as compared to another sample. However, the claims do not recite such limitations. On the contrary, the use of such housekeeping genes for normalization is excluded by the plain language of the claim that recites “a patient-gene expression 
The specification does identify genes that were found to have more than two fold overexpression or downregulated in myocarditis as compared to idiopathic dilated cardiomyopathy (see Tables 1 and 2). However, this disclosure of “FC>2” does not sufficiently describe the actual measured expression levels, does not sufficiently describe how the term “matches” relates to this disclosure of “FC>2”, and does not sufficiently describe a comparison to a “myocarditis gene expression profile positive control”. Indeed, the disclosure that such genes were differentially expressed relative to IDCM does not provide any specific guidance for determining whether a patient sample “matches” a “myocarditis gene expression profile positive control” or not because it is a different comparison to a different disease state. The unpredictability in determining whether one gene expression profile “matches” another is illustrated by Ruppert, as discussed above.
Given the substantial amount of variation among the measured gene expression levels within the set and further the variation of gene expression levels across patients having the same diagnosis, the specification further does not provide supplemental guidance in the form of a classification prediction model, for example, in which a measured set of gene expression levels could be used to diagnose the patient. For example, Slonim (Slonim, D., (2002) Nature Genetics Supplement, 32:502-508) discusses the workflow and challenges associated with the use of transcriptional profiling for diagnostic applications (abstract and page 505, column 2, last paragraph). Slonim provides an overview of the process for building a prediction model for class prediction that involves cross-validation and evaluation of prediction accuracy (see FIG. 3). However, the instant specification merely discloses a list of genes (see Table 14), which is not a 
The state of the art of gene signature logistic regression model is further illustrated by Hosmer (Hosmer et al. (1991) American Journal of Public Health, 81(12):1630-1635) who explains that "The process of "building" the regression model concentrates on the systematic component. This involves the functional relationship between the "average" of y and the content of x, the actual variables in the model. The selection of variables usually involves both biological and statistical criteria since we may include in a model variables that are of known biological importance regardless of their statistical significance. The rationale is that these variables may be needed to adjust the coefficients of other variables in the model, thereby controlling confounding” (page 1631, column 2). Accordingly, Hosmer teaches that as each new variable is added to a given logistic regression model, the coefficients of the model need to be adjusted in response to the presence of the additional variable. Hosmer’s teachings also indicates that the identity of each variable is of critical importance because different variables will vary in their strength of association to the classification of interest. The specification is silent with respect to any guidance regarding any logistic regression model that could be used to diagnose a patient based on a set of measured gene 
The specification does refer to classification algorithms by stating “First, multiple established classification algorithms were applied using the MiPP package in R that includes lineal discriminant analysis (Ida), quadratic discriminant analysis (qda), supervector machine with radial basis function (svm-rbf), and supervector machine with lineal function as kernel (svm-lin). When applied to the 62 gene signature, these algorithms revealed that a 4 gene subset signature would be diagnostic” ([0154]). However, the specification does not describe the structure of such classification algorithms as it relates to the claimed genes. Accordingly, the specification does not provide sufficient guidance for how the comparison step involving the claimed genes is to be carried out. Since the specification further does not describe the measured expression levels of the claimed genes for the patients, then one of ordinary skill in the art would not be able to predict the structure of the classification model or use known classification algorithms to produce a model to be used for comparison.
The specification further does not describe a single reduction to practice in which a gene expression profile of the claimed set of genes was compared to “a myocarditis gene expression profile positive control” as required by the claims. The specification has basis for a comparison step “to normal healthy controls” ([0073]), which is distinct from the claimed comparison to “a myocarditis gene expression profile positive control” at least because they are referring to mutually 
Accordingly, because the specification does not describe a working example of the closed set of the claimed genes for diagnosis of myocarditis, or a disclosure of the measured gene expression levels detected in myocarditis, or a disclosure of a comparison to a myocarditis gene expression profile positive control, or guidance for making the comparison to determine whether gene expression profiles are matching or not, or supplemental guidance regarding logistic regression model incorporating the relative contribution of each gene in the claimed gene set, and given the unpredictability in the art including the high degree of variation among gene expression levels in myocarditis, one of ordinary skill in the art would conclude that Applicant was not in possession of the method of treating a patient with myocarditis by creating a patient-gene expression profile that consists of the closed set of claimed genes and comparing the gene expression profile to a myocarditis gene expression profile positive control, wherein the patient is identified as having myocarditis when the patient gene expression profile matches the myocarditis gene expression profile positive control as claimed in light of the specification.
Response to Arguments
	The current rejection of the claims under 35 USC 112(a) for lacking adequate written description is applicable to the current claims. Applicant’s argument that the amendment to claim 34 has overcome the previous rejection under 35 USC 112(a) for lacking adequate written 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
March 24, 2021